DETAILED ACTION
This is a notice of allowance in response to the PTAB Decision rendered 02/16/2022.
	
Status of Claims Filed 07/22/2020
Claims 1-9, 11-14, and 21-26 are pending;
Claims 1, 3-9, 11, 12, 14, 24, and 25 were previously presented; claims 2, 21-23, and 26 are currently amended; claim 13 is original; claims 10 and 15-20 have been cancelled;
Claims 1-9, 11-14, and 21-26 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with the applicant's representative, Marc F. Malooley, Reg. No. 50,624, on 04/29/2022.

The application has been amended as follows:
	
	In the Claims Filed 07/22/2020

Claim 21, line 5, "members at" has been changed to --members, at--.

Claim 21, lines 7 and 8, "the first and second cross members" has been changed to --the cross members--.

Claim Interpretation
Regarding claim 1, it is recited in lines 5-8, "the first cross member connecting a first end of the first leaf spring to a first end of the second leaf spring, and the second cross member connecting a second end of the first leaf spring to a second end of the second leaf spring."  As indicated on pages 4-6 of the PTAB Decision rendered 02/16/2022, the PTAB "interpret the claim to require that cross members are directly connected to the respective ends of the springs."  This interpretation is adopted by the Examiner and further applied herein.
Regarding claim 7, it is recited in lines 6-9, "one of the cross members connecting a first end of one of the two compression springs to a first end of the other of the two compression springs, and another of the cross members connecting a second end of the one of the two compression springs to a second end of the other of the two compression springs."  As indicated on pages 4-6 of the PTAB Decision rendered 02/16/2022, the PTAB "interpret the claim to require that cross members are directly connected to the respective ends of the springs."  This interpretation is adopted by the Examiner and further applied herein.
Regarding claim 21, it is recited in lines 5-9, "at least one of the cross members connecting one of the first or second ends of the first leaf spring to one of the first or second ends of the second leaf spring, and at least one other of the cross members connecting the other of the first or second ends of the first leaf spring to the other of the first or second ends of the second leaf spring."  As indicated on pages 4-6 of the PTAB Decision rendered 02/16/2022, the PTAB "interpret the claim to require that cross members are directly connected to the respective ends of the springs."  This interpretation is adopted by the Examiner and further applied herein.

Allowable Subject Matter
Claims 1-9, 11-14, and 21-26 (filed 07/22/2020), with the foregoing examiner's amendment, are allowed.  The following is an examiner's statement of reasons for allowance:
The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious a spring and damper system as specified in claim 1, claim 7, or claim 21.  Relevant references include Aspas Puertolas et al. (US 8,947,881 B2), hereinafter Aspas, and Qin et al. (US 9,113,554 B2), hereinafter Qin.
With respect to claim 1, as indicated on pages 4-6 of the PTAB Decision rendered 02/16/2022, the PTAB "interpret the claim to require that cross members are directly connected to the respective ends of the springs."  As presented on pages 9-19 of the Office action mailed 01/07/2021, Aspas, as modified by Qin, does not teach "cross members connected [i.e., directly connected] to the ends of the leaf springs as required by the claims" (PTAB Decision rendered 02/16/2022, page 6) in combination with the rest of the limitations in claim 1.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously modify Aspas with any reference(s) in the current prior art of record, or to obviously combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 1.  Therefore, claim 1 and claims dependent therefrom (i.e., claims 2-6) are allowable.
The reason for allowance for claim 1 similarly applies to claim 7, since similar limitations are recited in claim 7.  Therefore, claim 7 and claims dependent therefrom (i.e., claims 8, 9, and 11-14) are allowable.
The reason for allowance for claim 1 similarly applies to claim 21, since similar limitations are recited in claim 21.  Therefore, claim 21 and claims dependent therefrom (i.e., claims 22-26) are allowable.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631